         Case 1:19-cr-00600-RDB Document 72 Filed 08/23/21 Page 1 of 1



CHAMBERS OF                                          U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT                                            101 W. LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                    BALTIMORE, MD 21201
NORTHERN DIVISION                                                    TEL: 410-962-3190
                                                                      FAX: 410-962-3177
                                       August 23, 2021

                                       LETTER ORDER

To Counsel of Record:        United States of America v. Joseph Edward Liberto,
                             Criminal Action No. RDB-19-0600

Dear Counsel:

      This will confirm the off-the-record telephone conference of today with respect to
scheduling and the parties’ concerns regarding the admissibility of some 67 job files at issue.
(ECF Nos. 68, 69, 70, 71.)

          Pursuant to agreement by counsel, the Government shall file its designation of the job
files it intends to introduce in its case-in-chief by Tuesday, August 31, 2021. Defendant shall
file his response with respect to any legal issues attendant to the Government’s designation of
these job files by Wednesday, September 15, 2021. The Government shall file its response
thereto by Tuesday, September 21, 2021. Defendant shall file his Reply thereto by Friday,
September 24, 2021.

        On Monday, September 27 at 2 p.m., the Court shall hold an in-person hearing on
this issue, to be followed by the Pretrial Conference. The jury trial in this case shall proceed
as scheduled on Monday, October 4, 2021.

        Notwithstanding the informal nature of this letter, it is an Order of this Court and the
Clerk is directed to docket it as such.



                                            Sincerely,
                                                            _____/s/______________
                                                            Richard D. Bennett
                                                            United States District Judge
